 1   WO
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                             FOR THE DISTRICT OF ARIZONA
 8
 9    United States of America,                        No. CR-92-00113-001-PHX-NVW
10                         Plaintiff,                  ORDER
11    v.
12    Martel Alvarez-Chavez, et al.,
13                         Defendants.
14
15          Before the Court is Defendant’s Motion to Alter/Amend Sentence Under the
16   “Sentencing Reform Act of December 2018” (Doc. 404), the Response, and the Reply. In
17   1992 Defendant was sentenced to a then-mandatory term of life in prison without parole
18   upon conviction of conspiracy to possess cocaine with intent to distribute, with two prior
19   felony drug convictions. He removes for sentence reduction under the First Step Act, 132
20   Stat. 194 (2018), which reduces the mandatory sentence in such cases from life
21   imprisonment to 25 years. The Act applies “to any offense that was committed before the
22   date of enactment of this Act, if a sentence for the offense has not been imposed as of such
23   date of enactment.” Id. § 401(c). The Act is not retroactive of Defendant’s 1992 sentence
24   because his sentence was imposed 26 years before the date of enactment of the Act.
25   ///
26   ///
27   ///
28
 1         IT IS THEREFORE ORDERED that Defendant’s Motion to Alter/Amend
 2   Sentence Under the “Sentencing Reform Act of December 2018” (Doc. 404) is denied.
 3         Dated this 12th day of June, 2019.
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                -2-
